Case 3:16-cr-00516-JJZ Document 1534 Filed 09/14/20             Page 1 of 1 PageID 14142



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

    United States of America,                       Case No. 3:16 CR 516

                                 Plaintiff,         ORDER SCHEDULING SENTENCINGS
                                                    October 19–21, 2020
                  -vs-
                                                    JUDGE JACK ZOUHARY
    Alan Andrew Beauchamp, et al.,

                                 Defendants.


          This Court will hold Sentencing Hearings on Monday, Tuesday, and Wednesday, October 19,

   October 20, and October 21 in Courtroom 1351 at the United States Court in Dallas as follows:

          Monday, October 19
          8:45 AM     Wilton Burt (4)
          10:15 AM    Iris Forrest (18)
          1:15 PM     Shawn Henry (13)
          2:45 PM     Jackson Jacob (8)

          Tuesday, October 20
          8:45 AM      Douglas Sung Won (9)
          10:15 AM     Mrugeshkumar Kumar Shah (14)
          1:15 PM      Michael Rimlawi (10)
          2:45 PM      Wade Barker (3)

          Wednesday, October 21
          8:45 AM     Frank Gonzales, Jr. (16)
          10:15 AM    David Daesung Kim (11)
          1:15 PM     Israel Ortiz (17)
          2:45 PM     Alan Beauchamp (1)

          IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      September 14, 2020
